DETAILED ACTION
This Notice of Allowance is in response to the Application filed June 29, 2020.  
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  a tertiary coil that is magnetically coupled with the primary coil and the secondary coil and generates energization flux for reducing the secondary current . . . 
	a controller that performs on/off-control of the first switching circuit so as to generate the secondary current in the secondary coil through a change in flux generated in the primary coil, thereby causing a spark discharge in the ignition plus and that performs on/off-switching of the second switching circuit after the secondary current has been generated, thereby reducing the secondary current through a change in flux in the tertiary coil.  
	The closest prior art is the Uchise reference (WO/2017060935).  The Uchise reference fails to disclose all of the features of independent claim 1.  None of the located reference teach or suggest a tertiary coil that is magnetically coupled with the primary coil and the secondary coil and generates energization flux for reducing the secondary current and a controller that performs on/off-control of the first switching circuit so as to generate the secondary current in the secondary coil through a change in flux generated in the primary coil, thereby causing a spark discharge in the ignition plus and that performs on/off-switching of the second switching circuit after the secondary current has been generated, thereby reducing the secondary current through a change in flux in the tertiary coil.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747